DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/01/2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 24, 26 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without further specifying traverse of a single species in the reply filed on 8/01/2022 is also acknowledged.  
The elected species read upon claims 1-2, 4, 8-9, 12, 15-16, 20 and 22-23.  Claims 3, 6-7, 10-11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Expansion of Election of Species Requirement        
As indicated above, Applicant’s elected species: 
    PNG
    media_image1.png
    139
    288
    media_image1.png
    Greyscale
 reads upon claims 1-2, 4, 8-9, 12, 15-16, 20 and 22-23.  
The elected species has been searched and is deemed to be free of the prior art and non-obvious.  Accordingly, the search has been expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species is 
    PNG
    media_image2.png
    149
    267
    media_image2.png
    Greyscale
 wherein, in Formula (I), X1 and X2 are N; Z is O; R1 is H; R2 C1-8 alkyl (more specifically, C7 alkyl) wherein, in said C7 alkyl, 3 carbon atoms are replaced by NR10 wherein R10 is H, C(O) and O; and R3 is C1 alkyl – which reads on pending claims 1-2, 4, 16 and 23.  A rejection to those claims follows.
Since the search has not been expanded beyond the single additional species identified above, claims 8-9, 12, 15, 20 and 22, which are directed to the elected species but which do not include the single additional species, are objected to as indicated below, and have not been further examined. 
Claim Objections 
Claims 8, 12, 15-16 and 20 are objected to because of the following informalities:  
Claim 8 recites the following:

    PNG
    media_image3.png
    258
    642
    media_image3.png
    Greyscale

The claim should be amended to include the word “and” after the semicolon in line 5 as follows: “R11 and 0 or 1 substituents R12; and”.  Alternatively, or in addition, the claims should be amended to include the word “wherein” before the word “in” in line 6 as follows: “wherein in each C0-C4 alkyl; C1-C8 alkyl, C2-C8 alkenyl, or C2-C8 alkynyl one or more carbon atoms is”
Claims 12, 15-16 and 20 should each be similarly amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 16 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aulinger-Fuchs et al (WO 2005/044270) as evidenced STN Accession Number 2005:402557.
Claim 1 is drawn to a compound of Formula I which embraces the following compound species
    PNG
    media_image2.png
    149
    267
    media_image2.png
    Greyscale
 wherein, in Formula (I), X1 and X2 are N; Z is O; R1 is H; R2 C1-8 alkyl (more specifically, C7 alkyl) wherein, in said C7 alkyl, 3 carbon atoms are replaced by NR10 wherein R10 is H, C(O) and O; and R3 is C1 alkyl – which reads on pending claims 1-2, 4 and 16, as well as claim 23 drawn to compositions thereof further comprising a pharmaceutically acceptable carrier.    
Aulinger-fuchs et al teach “furazanopyrazine derivatives” (Page 1, Lines 3) as “a new group of kinase inhibitors” (Page 3, Line 19), as well as “pharmaceutical compositions comprising at least one compound… as an active ingredient together with one or more pharmaceutically acceptable carrier(s)” (Page 29, Lines 1-3).
And, as evidenced by STN Accession Number 2005:402557, Aulinger-fuchs et al specifically exemplifies the instantly claimed compound species (identified in STN Accession Number 2005:402557 as CAS RN 851660-37-2, having therapeutic use as a kinase inhibitor).
Accordingly, claims 1-2, 4, 16 and 23 are anticipated.
Claim Objections 
Claims 8-9, 12, 15, 20 and 22, which are directed to the elected species but which do not include the single additional species, are objected to as depending from a rejected base claim, and have not been further examined. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611